Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2022

                                      No. 04-22-00355-CV

 SSC WIMBERLEY OPERATING COMPANY, LLC, Randall Morris, Bozena Mrozek,
Calvin Boutte, SavaSeniorCare Administrative and Consulting, LLC, and SSC Equity Holdings
                                        MT, LLC,
                                       Appellants

                                                 v.

                                      Shellie GOODMAN,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17165
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         On August 30, 2022, we stayed all appellate deadlines in this case pending mediation.
The parties have notified this court the mediation was unsuccessful and have jointly requested
that we lift the stay. Appellee further requests the court to impose a deadline for her brief due no
earlier than October 14, 2022.

       The stay is lifted, and this appeal is reinstated. We order appellee to file her brief, if
any, no later than October 14, 2022.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court